776 F.2d 370
UNITED STATES, Appellee,v.Paul C. PORTER, Defendant, Appellant.
No. 83-1791.
United States Court of Appeals,First Circuit.
Oct. 31, 1985.

1
Before CAMPBELL, Chief Judge, COFFIN, BOWNES, BREYER, TORRUELLA, Circuit Judges, and PEREZ-GIMENEZ,* District Judge.


2
Prior report:  764 F.2d 1.

ORDER OF COURT

3
We do not consider this opinion to announce a per se rule.  Rather, we need only say, as several other circuits have said, that where the accused's words and actions are ambiguous as to whether he wishes a lawyer (at least as ambiguous as in the present case), the questioning officers must find out more specifically whether he wants a lawyer before they can proceed further with other questioning.  On the record before us, we deem the questioning impermissible even under a standard that restricts further questioning to clarify an ambiguous request for counsel.   See, e.g., United States v. Cherry, 733 F.2d 1124, 1130-31 (5th Cir.1984) (citing Thompson v. Wainwright, 601 F.2d 768, 772 (5th Cir.1979) and Nash v. Estelle, 597 F.2d 513, 517 (5th Cir.1979) (en banc);  United States v. Riggs, 537 F.2d 1219, 1222 (4th Cir.1976);  United States v. Prestigiacomo, 504 F.Supp. 681, 683 (E.D.N.Y.1981);  United States v. Grullon, 496 F.Supp. 991, 997 (E.D.Pa.1979).


4
This order in no way changes Chief Judge Campbell's concurring Dubitante.


5
The petition for rehearing and the suggestion for rehearing en banc are denied.



*
 Of the District of Puerto Rico, sitting by designation